         Case 1:19-cr-00463-DLC Document 178 Filed 01/12/21 Page 1 of 8
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
P                                                    Southern District of New York
                                                     United States District Courthouse
                                                     300 Quarropas Street
                                                     White Plains, New York 10601


                                                     January 12, 2021

BY ECF

The Honorable Denise L. Cote
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Zalmund Zirkind, S8 19 Cr. 463 (DLC)

Dear Judge Cote:

        The Government respectfully submits this letter in advance of the sentencing of defendant
Zalmund Zirkind (the “defendant”). The defendant is scheduled to be sentenced on January 15,
2021, at 11:00 a.m. for his offense in this case: namely, conspiracy to commit money laundering,
in violation of Title 18, United States Code, Section 1956. The Government writes in advance of
sentencing and in response to the defendant’s sentencing submission, dated January 5, 2021.

        As detailed herein, the defendant’s criminal conduct was extensive and facilitated narcotics
trafficking in the United States and Canada. However, taking into account that this is the
defendant’s first offense and his family circumstances, the Government respectfully submits that
a substantial term of imprisonment, but one below the Stipulated Guidelines Range, would be fair
and appropriate in this case.

A.     Background

       1.      The Offense

        In 2017, the DEA began investigating a group of narcotics traffickers and money
launderers operating in New York City, California, Mexico, Colombia, Hong Kong, Israel,
Canada, and elsewhere. This network moved narcotics proceeds throughout the world using,
among other techniques, trade-based money laundering (“TBML”) and the Black Market Peso
Exchange (“BMPE”). TBML involves purchasing consumer goods, such as cellular phones, using
narcotics proceeds, and then selling those goods in a third country, where the proceeds are returned
to the drug trafficking organization (“DTO”). (Presentence Investigation Report (“PSR”) ¶ 13.)

       The BMPE involves DTOs selling bulk United States currency to money-laundering
brokers at a discount, who retrieve the bulk cash in the United States and deposit it into shell
accounts in the United States while releasing pesos to the DTOs. At the same time, the money-
laundering brokers will purchase bulk pesos from individuals in Mexico or elsewhere who wish to
         Case 1:19-cr-00463-DLC Document 178 Filed 01/12/21 Page 2 of 8
                                                                                         Page 2 of 8


transfer money to the United States while circumventing the banking system. The money-
laundering brokers will pay for these pesos by transferring narcotics proceeds from the U.S.-based
shell accounts to accounts controlled by the individuals. (Id. ¶ 14.)

        Using these methods, members of this conspiracy moved hundreds of millions of dollars
overseas from the United States, much of which the DEA has been able to track through financial
investigations and other methods. Through its investigation of money-laundering brokers, the DEA
was able to learn about the sale and transportation of large narcotics shipments, resulting in the
seizure of hundreds of kilograms of heroin, cocaine, fentanyl, methamphetamine, and other
narcotics. (Id. ¶ 15.)

        The defendant’s role in the conspiracy was to collect or arrange for the collection of bulk
cash both in the United States and Canada, and to move that money internationally through wire
payments or mirror transactions. In a mirror transaction, an offshore bank account would release
money equivalent to the amount retrieved in the United States – including New York City – or
Canada (less a commission). Typically, the defendant would receive a contract for a cash pickup
from another member of the conspiracy. He would then coordinate the pickup, or conduct the
pickup himself, and arrange to transfer the funds to a designated bank account abroad – typically
in Asia. At times, the defendant used his own business account to wire the money from Canada
to Asia. The defendant would then obtain a fraudulent invoice to paper over the illegal transaction.
(Id. ¶ 16.)

        For example, on December 24, 2018, a co-conspirator who had agreed to cooperate with
the Government and was acting at law enforcement’s direction (the “CS”) coordinated a money
laundering transaction with the defendant over an encrypted messaging application. The following
is a portion of the communications between the CS and the defendant on December 24, 2018:

               CS:        GM you know how much are u sending today?

               CS:        ..?

               Zirkind:   I’ll know shortly

               CS:        Pls

               CS:
         Case 1:19-cr-00463-DLC Document 178 Filed 01/12/21 Page 3 of 8
                                                                                       Page 3 of 8




              CS:          Next pu will be inside the car and you will need to count the blocks
                           (and blocks packs) with the driver

              Zirkind:     Usually comes out of the trunk. So both can stand outside by the trunk
                           and transfer from one bag to the next

              CS:          No problem is OK with me

              CS:          You use the way that is more convenient to you. To count the blocks

              CS:          And be sure the blocks are 10k each

              CS:          Ty

              CS:          Any news with the wire? Soon the banks will close

              Zal:         Can you please make me an invoice for $12,000 US To MCB You’ve
                           done it last week

              CS:          I'm driving I will send you in 20 minutes.

              CS:          If pls can send before the vals closes he will have the invoice soon

              Zirkind:      I’m on it

              Zirkind:      The men’s at the bank can you please make the invoice for us

        This is just one of many examples of the defendant coordinating with the CS – both before
and after he began cooperating with law enforcement – to conduct a money laundering transaction.
This conversation occurred in the context of Benzion Zirkind – the defendant’s nephew –retrieving
cash narcotics proceeds in New York from a courier, and then wiring money consistent with the
value of the cash to an account that the defendant controlled. The defendant asked the CS to
provide him with a doctored invoice to use to justify the wire transfer to the bank.
           Case 1:19-cr-00463-DLC Document 178 Filed 01/12/21 Page 4 of 8
                                                                                              Page 4 of 8


       In June 2019, following the defendant’s brother’s conviction and sentence to four years’
imprisonment in Canada for a money laundering related offense, 1 the CS and the defendant
discussed whether the defendant would be “stopping” his money laundering activities. The
defendant responded that he did not think he would continue given the “pain it’s causing the
family.” Notwithstanding this statement, and although the frequency of his communications with
the CS decreased after this conversation, the defendant did continue to launder money in the
coming months. For example, in March 2020, the defendant asked the CS to retrieve $500,000 in
narcotics proceeds from a co-conspirator in Brooklyn and to transport it to Montreal, Canada.2 On
March 18, 2020, the defendant and the CS discussed this request further:

             Zirkind:   Gm [Good morning]

             CS:        Gm I can’t accept your proposal is very risky, I’m working on something
                        else to have the money in Mont. But I need time.

             Zirkind:   How much time?

             CS:        At least two weeks, also many people are not working due to the pandemic
                        situation. The border to Canada are close today to non essential traffic. D
                        or avi needs to wait a little in sure I will find a way to have it directly there.

             Zirkind:   I believe they are great opportunities due to the pandemic. China has been
                        closed a while so they are not working. As far as border is concerned I can
                        cross easily. And it’s the best time because they will not scrutinize what’s
                        in the car.

             CS:        I can’t take any risk to lose more money I will do it in the safe side only

             Zirkind:   Ok . Talk in 2 weeks

       In total, the Government’s evidence indicates that the defendant was involved in laundering
approximately $4.4 million during the approximately two years during which he participated in
the conspiracy. (Id.)




1
 See Michele Mandel, Drug Money Courier Claimed Cash Was for Jews Fearing Holocaust,
Toronto Sun (May 18, 2019), available at https://torontosun.com/news/local-news/mandel-drug-
money-courier-claimed-cash-was-for-jews-fearing-holocaust.
2
    The DEA instructed the CS to decline this request.
         Case 1:19-cr-00463-DLC Document 178 Filed 01/12/21 Page 5 of 8
                                                                                           Page 5 of 8


       2.      The Defendant’s Arrest and Bail

       The defendant was arrested in the Northern District of New York on July 16, 2020, after
he crossed the border from Canada into the United States. He was transferred to this District on
August 4, 2020, and released on bail on August 5, 2020. (PSR at 2.)

       3.      The Defendant’s Plea and Guidelines Range

        On October 15, 2020, the defendant pled guilty to the sole charge against him in the
Indictment pursuant to a plea agreement (the “Plea Agreement”). In the Plea Agreement, the
parties stipulated that the defendant was responsible for laundering between $3.5 and $9.5 million
of funds he knew to be narcotics proceeds, and that he used sophisticated means to do so. (PSR
¶ 5.) The parties further stipulated that the defendant’s offense level was 33 and that his criminal
history category was I, resulting in a guidelines range of 135 to 168 months’ imprisonment (the
“Stipulated Guidelines Range”). (Id.) The defendant also agreed to forfeit $87,938. (Id.)

       4.      The Probation Department’s Recommendation

       Consistent with the Plea Agreement, the Probation Department calculated the defendant’s
Sentencing Guidelines range to be 135 to 168 months’ imprisonment. (PSR at 26.) The Probation
Department recommends a below-Guidelines sentence of 60 months’ imprisonment. The
Probation Department acknowledged that “the defendant engaged in this scheme for
approximately two years . . . result[ing] in a loss amount of over $3 million dollars,” and concluded
that imprisonment was appropriate to “serve as just punishment and deterrence from future
criminal behavior.” (PSR at 27-28.) However, taking into account the defendant’s personal
circumstances, including his daughter’s health issues, the Probation Department ultimately
recommended a sentence well below the Stipulated Guidelines Range.

       5.      The Defendant’s Sentencing Submission

         The defendant filed his sentencing submission on January 5, 2021. (“Def. Mem.”). In his
letter, the defendant requests a sentence of time served, with special conditions to include a period
of intermittent confinement in prison. (Def. Mem. at 25.) The defendant’s request is based largely
on his desire to assist his family in Canada, the stigma he claims to have faced following his arrest,
                                                     .

B.     Discussion

        For the reasons that follow, the Government respectfully submits that a substantial
sentence, but one that is below the Stipulated Guidelines Range, would be fair and appropriate in
this case.

       1.      Applicable Law

       The Guidelines are no longer mandatory, but they still provide important guidance to the
Court following United States v. Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397
F.3d 103 (2d Cir. 2005). “[A] district court should begin all sentencing proceedings by correctly
         Case 1:19-cr-00463-DLC Document 178 Filed 01/12/21 Page 6 of 8
                                                                                          Page 6 of 8


calculating the applicable Guidelines range,” which “should be the starting point and the initial
benchmark.” Gall v. United States, 552 U.S. 38, 49 (2007). The Guidelines range is thus “the
lodestar” that “‘anchor[s]’” the district court’s discretion. Molina-Martinez v. United States, 136
S. Ct. 1338, 1345-46 (2016) (quoting Peugh v. United States, 133 S. Ct. 2072, 2087 (2013)).

        After making the initial Guidelines calculation, a sentencing judge must consider the
factors outlined in Title 18, United States Code, Section 3553(a), and “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing: “a) the need
to reflect the seriousness of the offense, to promote respect for the law, and to provide just
punishment for that offense; b) the need to afford adequate deterrence to criminal conduct; c) the
need to protect the public from further crimes by the defendant; and d) the need for rehabilitation.”
United States v. Cavera, 550 F.3d 180, 188 (2d Cir. 2008) (citing 18 U.S.C. § 3553(a)(2)).

       2.      A Substantial Term of Imprisonment Below the Stipulated Guidelines Range
               Is Fair and Appropriate in this Case

        The defendant’s longstanding involvement in a complex international money laundering
conspiracy warrants a meaningful sentence of incarceration. The 18 U.S.C. § 3553(a) factors
particularly applicable here include: (1) the need for the sentence to reflect the nature of the
defendant’s conduct and to provide just punishment; (2) the need to protect the public from future
crimes of the defendant and to deter the defendant from continuing to commit crimes; and (3)
promoting respect for the law prohibiting money laundering and deterring individuals similarly
situated to the defendant from committing such crimes. See 18 U.S.C. § 3553(a)(2)(A)-(C). Each
of these considerations weighs heavily in favor of a substantial term of imprisonment.

      First, a substantial term of imprisonment is warranted to reflect the nature of the
defendant’s criminal conduct and to provide just punishment.

         The defendant’s conduct in this case was longstanding and extensive. For years, he
facilitated the laundering of narcotics proceeds using complex schemes designed to hide the nature
of the funds and transferred those proceeds around the globe. Actions like these facilitate the drug
trade, and contribute to the devastation it wreaks on the communities where the drugs are sold.
The $4.4 million the defendant laundered is consistent with the proceeds from the sale of roughly
80 kilograms of heroin or over 120 kilograms of cocaine – substantial quantities by any measure.
Substantial consequences are necessary to adequately reflect the nature of this crime and to ensure
sufficient punishment.

       Second, and relatedly, a substantial term of imprisonment is necessary to protect the
public from future crimes by the defendant, and to deter the defendant from committing
future crimes.

       The defendant’s claim to have already been deterred from further criminal conduct
deserves some skepticism. While his arrest and subsequent separation from his family in Canada
have no doubt been difficult, the fact remains that the defendant was acutely aware of the risks he
assumed by laundering drug proceeds. His own brother was arrested in 2014 – years before the
Government began developing proof of the defendant’s involvement in money laundering – and
was sentenced to four years’ imprisonment in connection with his own involvement in laundering
         Case 1:19-cr-00463-DLC Document 178 Filed 01/12/21 Page 7 of 8
                                                                                           Page 7 of 8


narcotics proceeds. Notwithstanding his arrest, conviction, and considerable sentence, and the
defendant’s acknowledgement that the situation had caused real pain to the entire extended family,
the defendant was not deterred. Against this backdrop, it is difficult to credit the claim that the
defendant has been sufficiently deterred already. Instead, the Government submits that a
substantial term of imprisonment is necessary to deter the defendant from future crimes and to
protect the public.

        This is even more evident in light of the possibility that the defendant will return to Canada
following his sentence. The Government will not be able to meaningfully supervise the defendant
or easily hold him accountable for any future law breaking once he departs the United States. The
threat of future prosecution therefore is unlikely to serve as a real deterrent to the defendant going
forward – as a result, the only mechanism available to dissuade him from returning to a life of
crime and to protect the public from any future crimes he may commit is a substantial term of
imprisonment.

       Third, a substantial term of imprisonment is needed to promote respect for the law,
and to deter individuals similarly situated to the defendant from committing such crimes.

        The type of money laundering in which the defendant was involved requires an extensive
network of participants across the globe in order to succeed. Many of those involved may view
themselves as immune from detection, whether because of their efforts to cloak their illegal
transactions in a veneer of legitimacy or because they are principally located abroad. A substantial
term of imprisonment will send a clear signal to others who have followed and may be considering
following in the defendant’s footsteps that those who participate in complex international money
laundering schemes will face serious consequences upon their apprehension.




                                                                                                    e
         Case 1:19-cr-00463-DLC Document 178 Filed 01/12/21 Page 8 of 8
                                                                                        Page 8 of 8


C.     Conclusion

         For the reasons set forth above, a sentence of a substantial term of imprisonment, but one
that is below the Stipulated Guidelines Range of 135 to 168 months’ imprisonment, would be fair
and appropriate in this case.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney

                                             By:

                                                     Aline Flodr / Stephanie Lake / Sheb Swett
                                                     Assistant United States Attorneys
                                                     (212) 637-1110 / 1066 / 6522

cc:    Neil Schuster, Esq. (by ECF)
       Johanna Zapp, Esq. (by ECF)
